Nelson, J.
(on motion for rehearing). The trustee under the mortgage and as assignee of certain claims for me*465chanics’ liens, the receiver of the mortgagor, and certain of the parties who purchased bonds at times subsequent to the time of their original underwriting or purchase, move for a rehearing and with pronounced manifestation of disappointment criticize the decision of the court. They suggest that possibly due to the lapse of time between the oral argument which was had on February 8th and the handing down of the decision on June 29th, the court overlooked material facts and the law applicable. While the criticism is decidedly unjust, it may be passed without particular notice on the assumption that counsel’s zeal, in this particularly important case, has led them to say things which in their calmer moments they may regret. This case was given unusually careful consideration. It was considered at four different conferences. Inquiries in the meantime were directed to the reporters of several eminent courts and to the Edward Thompson Company which publishes the annual supplements to Uniform Conditional Sales Annotated, with the hope that we might have the benefit of recent decisions of other courts, not cited by counsel, or appearing in the 1932 supplement to Uniform Laws Annotated. As a result of our inquiries at least two decisions not cited by counsel were brought to our attention of which we had the benefit in our deliberations.
Counsel state in their brief on this motion that the decision involves a fundamental declaration as to the construction of the Uniform Conditional Sales Act. That this is true is fully appreciated by this court.
Counsel complain that the court did not in its opinion specifically deal with certain questions raised respecting the asserted rights of the mechanic’s lien claimants, the judgment creditors, and certain bondholders who bought their bonds subsequent to the original issue and sale thereof, to priority over the conditional sales contracts. The reason we *466did not specifically treat those questions is that we deemed the contention of the appellants with respect to such questions unsound.
This court specifically held that this controversy is governed by sec. 7 of the Uniform Conditional Sales Act and particularly by the first sentence thereof. Obviously it is not governed by the second sentence of sec. 7 since the rights of a “subsequent purchaser of the realty,” as defined by sec. 1 of the act — “ ‘purchaser’ includes mortgagee and pledgee,” sec. 122.01, Stats. — are not involved. In spite of the fact that the act specifically defines the word “purchaser,” counsel argue that a mechanic’s lien has the “force and effect of a mortgage;” that the rights of a judgment creditor are analogous to those of a mortgagee, and that the purchaser of bonds sold subsequently to their original sale should somehow or other be regarded as occupying the same position as a subsequent mortgagee. The answer to counsel’s argument is that neither a mechanic’s lien claimant, a judgment creditor, nor a purchaser of a bond subsequent to its original sale is a subsequent purchaser as defined by the act. By the second sentence of sec. 7 it is provided that “if the goods are so affixed to realty at the time of a conditional sale or subsequently as to become part thereof but to be severable without material injury to the freehold, the reservation of property shall be void after the goods are so affixed as „against subsequent purchasers of the realty for value and without notice,” unless the contract or copy thereof shall be filed, etc. Clearly, under the second sentence of sec. 7 an unfiled conditional sales contract is void only as to “subsequent purchasers.” Had those who drafted this act intended that holders of mechanics’ liens, judgment creditors, and purchasers of bonds subsequent to their original issue and sale, should be included in the definition of “purchaser,” it is reasonable to conclude that they would have so provided.
*467As to any question which may hereafter arise as to the lien of unpaid taxes, it is sufficient to say we shall determine that question when it is presented to us. It is not here now. No mention was made of any controversy with respect to unpaid taxes in the original briefs submitted by the appellants.
By the Court. — The motion for rehearing is denied, with $25 costs.